Citation Nr: 1234508	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina,

The issue of entitlement to service connection for a left maxillary sinus mucosal retention cyst has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The Veteran's allergic rhinitis is manifested by swelling of the turbinates, nasal discharge, coughing and sneezing, and watery eyes, but there is no evidence of polyps or of obstruction greater than 50 percent in either nasal passage, or complete obstruction of one nasal passage. 






CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice in a document signed by the Veteran and dated in April 2008.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

The VCAA notice substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for allergic rhinitis.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, and afforded the Veteran VA examinations in May 2008 and November 2009.  The Veteran has not identified any other treatment outside of service for allergic rhinitis.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, his claims file, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran's service representative argues that the Veteran should receive a VA examination during a flare-up of the allergic rhinitis.  As discussed below, the examinations revealed positive findings during the examination and the examiners were able to assess the allergic rhinitis and its severity under conditions that allows the Board to rate the disability.  In addition, as there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's rhinitis is currently evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522, but the Veteran contends that a compensable rating is warranted.  

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, the criteria for the a compensable rating, 10 percent, is a condition without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent rating, the condition would be accompanied by polyps. 

The pertinent evidence in the file consists of VA examinations in May 2008 and November 2009.  The Veteran has not identified any treatment since separation by either VA or private medical provider.

At the VA examination in May 2008, the Veteran did not recall how long he has had symptoms.  He has sinus problems about twice a year lasting four to eight weeks.  He also stated he receives physician's treatment once or twice a year and he requires antibiotics once or twice a year.  He also uses daily medication.  Symptoms include increased nasal discharge, coughing, and sinus drip.  He does not get headaches.  The examiner noted there was no functional impairment.  

Upon examination, he had a 50 percent nasal obstruction in the right naris and a 25 percent nasal obstruction in the left naris due to turbinate swelling.  Sinuses did not reveal any tenderness or purulent discharge.  

A CT of the sinus was interpreted as revealing minimal mucosal sinus disease in the inferior portions of the maxillary sinuses.  The body of the report also noted the suggestion of a small mucosal retention cyst seen inferiorly within the left maxillary sinus.  Otherwise, the other sinus areas were clear and the reporting physician stated there was no evidence of acute sinusitis or polyp or osseous destructive process.  

The VA examiner reported the CT scan as an MRI but stated it was essentially normal.  The Veteran had a history of nasal congestion or rhinorrhea and had swelling turbinates consistent with rhinitis.  The VA examiner concluded that the symptoms were most consistent with the diagnosis of allergic rhinitis.

In the second VA examination in November 2009, the Veteran reported increased nasal drainage at night.  He frequently sneezes, coughs, and has watery eyes.  The nasal drainage is brownish in color but the eye discharge is always clear.  He used over the counter medication until 2003.  At that time, he was placed in his current treatment protocol, which includes antibiotics about one to two times a year.  The Veteran reported that when the condition is exacerbated, he has increased difficulty going to sleep, about 45 to 60 minutes, due to stuffiness and sneezing.

While the Veteran reported a history of sinusitis, the diagnosis has not been based upon X-ray findings and none of his antibiotic treatments required a course lasting four to six weeks, but usually are needed for seven to fourteen days.  Non-incapacitating episodes have resulted in symptoms of purulent discharge.  At the time of the examination, the Veteran did not have any current sinus symptoms and had current rhinitis symptoms of excess nasal mucous, itchy nose, watery eyes, and sneezing.  

Upon examination, there was no evidence of sinus disease and a 10 percent nasal obstruction bilaterally.  The Veteran had boggy nasal turbinates, but no nasal polyps or other symptoms except watery eyes with darkened areas under the eyes.  X-ray examination revealed well developed and well aerated sinuses without evidence of significant mucosal thickening or air-fluid levels.  

While there is objective evidence of allergic rhinitis with swelling of the turbinates and symptoms of nasal discharge, sneezing and coughing, and watery eyes, such a condition was not shown to be so severe as to meet the specific criteria for a 10 percent rating under Diagnostic Code 6522, namely, greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Both VA examinations do not reflect an obstruction greater than 50 percent in either nasal passage.  The medical evidence also does not show the presence of any polyps; therefore, the Veteran does not satisfy a 30 percent rating under Code 6522.

The Veteran is a physician and is competent to describe his symptoms.  However, the rating criteria for allergic rhinitis require nasal obstruction greater than that shown by examination, or require polyps, in order to obtain a compensable rating.  The Board finds that the VA examinations are more probative on these specific issues because they were done for rating purposes and with the rating criteria in mind.

The Veteran's service representative argues that modern medicine has reduced the length of treatment necessary to treat the Veteran's disability and the Board should make an allowance for this in deciding the Veteran's claim.  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

There are no other diagnostic criteria under which the Veteran's disability would be more appropriately evaluated.  His underlying service-connected disease is rhinitis, which is specifically addressed in Diagnostic Code 6522, and therefore any other rating codes including those to evaluate sinusitis (Diagnostic Codes 6510-6514) are not applicable.  The Veteran points to the suggestion of a cyst in the left maxillary sinus noted in the May 2008 CT scan, but both the VA examiner and the reporting physician considered the results to be essentially normal.  Further, there is no evidence that the cyst has resulted in blocking or obstructing either of the nasal passages, and to the extent the Veteran is claiming the cyst is related to his service, as noted in the introduction, the issue of service connection is referred to the RO.  

In this case, consideration has been given to "staged ratings" for allergic rhinitis over the period of time since service connection became effective.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that for the period considered in this appeal, the findings for the next higher rating have not been shown. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

The records in the claims file do not reflect frequent periods of hospitalization.  While the record reflects that the Veteran is now retired, both VA examinations noted the disability did not cause any functional impairment.  The only impairment identified by the Veteran is that during an exacerbation, it takes him longer to fall asleep.  The Board therefore finds that the Veteran's symptomatology does not rise to a level which equates to marked interference with employability so as to render impracticable the application of regular schedular standards.  38 C.F.R. § 3.321(b).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is symptoms due to rhinitis, which is contemplated by the Rating Schedule under Diagnostic Code 6522, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Veteran has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).



ORDER

Entitlement to an initial compensable rating for allergic rhinitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


